Title: To George Washington from Samuel Holden Parsons, 4 September 1780
From: Parsons, Samuel Holden
To: Washington, George


                        
                            Dear General
                            Danbury 4th Sepr 1780
                        
                        I am induc’d to beleive very few Recruits will be added to the Connectt Line this Campaign, and I should
                            wish your Excellency’s Permission to join my Brigade—some Success has attended the inlisting Volunteer Companies to be
                            cal’d when Newyork is invested & to continue subject to the Regulations of the Army during the Seige. I am not
                            yet certain of the Numbers ingag’d three or four Companies are full & I beleive about Six Hundred are ingag’d
                            & more are inlisting for that Purpose; the Recruits sent on are 1536 besides those from the Horse; I don’t expect
                            they will amount to more than 1700 this Year—inclos’d is a Representation of the Conduct of Cpt. Sill of Colo. Warner’s
                            Regt which I receiv’d from Governor Trumbull with a Desire that his Conduct may be examin’d into; the
                            Proofs are in Connecticutt; as I have no way to call him in Question, I have transmitted the Complaint
                            to your Excellency that proper Measures may be taken respecting him.
                        just as I was closing this Letter I received your Excellency’s Letter of the 2nd Inst. and shall join the
                            Troops near North Castle the Day after to Morrow and pursue the Directions your Excellency has given therein. I am with
                            great Respect yr Excellency’s Obedt Servt
                        
                            Saml H. Parsons.
                        
                     Enclosure
                                                
                            
                                
                                    c.4 September 1780
                                
                            
                            Capt. Arahel Brau and Moses Sheppard say That Capt. Saml Rockwell of Colo. Smith’s
                                Regiment, when ordered to detach men in June 1779 applied to Capt. Thos Sill of Colo. Warners Regiment, and recd of
                                him a certificate of having recd of Capt. Rockwell the number of men he had to detach—when the identical men expressed
                                in sd Certificate had been serving in Colo. Warners Regiment—for years past—but as that Regt was not patronized by any
                                particular State, those men had not been returned. 
                            Those Captains also say that Capt. Sill offers to pass certificates to individuals, of their having
                                procured substitutes for the war, when those described as substitutes have been serving in said Colo. Warner’s Regiment
                                a long time past—and that the sum Capt. Sill requires for such certificates is £40—that Capt. Sill has negotiated an
                                affair of this kind with Daniel Risford of Co. Sheppard’s Company—and offers to with any person who applies.
                            
                                Samul Richards
                                Pay master to Colo. Wyllys’ Regt
                            
                        
                        
                    